The Industrial Accident Commission petitions for a rehearing or a modification of the judgment of this court so that the commission can admit additional evidence. It is unnecessary to modify the judgment for this purpose. [3] The effect of our decision is to vacate the judgment heretofore rendered by the Industrial Accident Commission and to set the matter at large, for proceedings not inconsistent herewith. (Carstens v.Pillsbury, 172 Cal. 572, 578 [158 P. 218].)
The petition for a rehearing is denied.
Wilbur, C. J., Lawlor, J., Lennon, J., Waste, J., Seawell, J., Kerrigan, J., and Myers, J., concurred. *Page 439